20-3305-cr
     United States of America v. Joyner
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
     CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
     ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3   7th day of January, two thousand twenty-two.
 4
 5   Present:
 6               DEBRA ANN LIVINGSTON,
 7                     Chief Judge,
 8               ROBERT D. SACK,
 9                     Circuit Judge,
10               BRIAN M. COGAN,
11                     District Judge. *
12   _____________________________________
13
14   UNITED STATES OF AMERICA,
15
16                             Appellee,
17
18                    v.                                                 20-3305-cr
19
20   DEWAYNE JOYNER,
21
22                     Defendant-Appellant.
23   _____________________________________
24
25   For Appellee:                             JOSEPH VIZCARRONDO III, Assistant United States
26                                             Attorney (Marc H. Silverman, Assistant United States
27                                             Attorney (of counsel), on the brief), for Leonard C.
28                                             Boyle, Acting United States Attorney for the District of
29                                             Connecticut, New Haven, CT.

     *
       Judge Cogan, of the United States District Court for the Eastern District of New York, sitting by
     designation.
 1   For Defendant-Appellant:                      WILLIAM THEODORE KOCH III (Koch, Garg & Brown,
 2                                                 LLP), Niantic, CT.
 3
 4          Appeal from an order and judgment of the United States District Court for the District of

 5   Connecticut (Meyer, J.).

 6          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 7   DECREED that the judgment of the district court is AFFIRMED in part and the case is

 8   REMANDED with the direction that the district court vacate Defendant-Appellant’s sentence for

 9   the limited purpose of determining the applicable drug quantity and then resentencing Defendant-

10   Appellant based upon the resulting base offense level and Guidelines range.

11                                             *        *      *

12          Dewayne Joyner (“Joyner”) appeals from the April 22, 2019 order of the United States

13   District Court for the District of Connecticut (Meyer, J.) denying his motion to suppress, and from

14   the September 24, 2020 judgment of the district court sentencing him principally to 180 months in

15   prison for possession with intent to distribute and distribution of heroin.          See 21 U.S.C.

16   § 841(a)(1), (b)(1)(B)(i), (b)(1)(C). On appeal, Joyner argues that the district court erroneously

17   denied his pretrial motion to suppress.       He also argues that, at sentencing, the district court

18   committed reversible error by applying three two-level enhancements to his base offense level, see

19   U.S.S.G. §§ 2D1.1(b)(1), 2D1.1(b)(2), 3B1.1(c); by refusing to downwardly adjust his offense

20   level, see U.S.S.G. § 3E1.1(a); and by determining that his base offense level was 26 for possessing

21   at least 160 grams but less than 280 grams of a mixture containing both heroin and fentanyl, see

22   U.S.S.G. § 2D1.1(c)(7).

23          For the reasons stated herein, we affirm the district court’s order denying the motion to

24   suppress and we affirm in part the judgment of the district court sentencing Joyner to 180 months.

25   As to his sentence, we reject Joyner’s claims that (1) the district court erred in applying the three


                                                        2
 1   two-level enhancements under Sections 2D1.1(b) and 3B1.1(c) of the United States Sentencing

 2   Guidelines, and (2) the district court erred in refusing to downwardly adjust his offense level under

 3   Section 3E1.1(a) of the Guidelines. We agree, however, that there was insufficient evidence on

 4   the record to find by a preponderance of the evidence that Joyner possessed the drug quantity

 5   necessary for a base offense level of 26.    See U.S.S.G. § 2D1.1(c)(7). We thus remand with

 6   directions that the district court vacate Joyner’s sentence for the limited purpose of determining

 7   the applicable drug quantity and resentencing him based on the resulting offense level, with any

 8   attendant effect on Joyner’s Guidelines range.       We assume the parties’ familiarity with the

 9   underlying facts and the procedural history of the case.

10          1.      Motion to Suppress

11          Joyner argues that the district court erroneously denied his motion to suppress because the

12   warrant authorizing the search of his hotel room lacked probable cause and was unconstitutionally

13   deficient on its face. See U.S. Const. amend. IV (“[N]o Warrants shall issue, but upon probable

14   cause, supported by Oath or affirmation, and particularly describing the place to be searched, and

15   the persons or things to be seized.”).    In considering whether a search warrant application is

16   supported by probable cause, the “task of the issuing [judge] is simply to make a practical,

17   common-sense decision whether, given all the circumstances set forth in the affidavit before

18   him, . . . there is a fair probability that contraband or evidence of a crime will be found in a

19   particular place.”   Illinois v. Gates, 462 U.S. 213, 238 (1983).     Reviewing courts pay “great

20   deference” to a judge’s “determination of probable cause.”     Id. at 236 (citation omitted).   Their




                                                      3
 1   role is “simply to ensure that the [judge] had a substantial basis for . . . conclud[ing] that probable

 2   cause existed.”   Id. at 238–39 (internal quotation marks and citation omitted).

 3          Here, the issuing judge had more than a substantial basis for concluding that probable cause

 4   supported the search warrant application. Joyner suggests that the warrant was issued based

 5   solely on the uncorroborated word of a confidential informant. We disagree. While the warrant

 6   application makes clear that Joyner was primarily linked to the hotel room by “source information”

 7   indicating that “Joyner had been staying at the Holiday Inn and using the hotel to store narcotics,”

 8   the warrant application also contains sufficient corroboration. Appellant’s App’x 32. Joyner

 9   was initially identified as selling heroin in the area by a separate informant.          The warrant

10   application details how, utilizing an informant, surveillance officers confirmed through a

11   controlled buy that Joyner was, in fact, selling heroin. In addition, as set out in the application,

12   surveillance officers followed Joyner for several days. Officers observed Joyner entering and

13   exiting a hotel in town instead of other locations that he frequented. The application further

14   explains how, as authorized by a separate warrant, Joyner’s person was searched outside of this

15   hotel, where he was found in possession of heroin packaged for street-level sales, four cell phones,

16   a quantity of cash consistent with the sale of narcotics, and a key card for his hotel room. In the

17   affidavit, the investigating agents affirmed that in their experience, individuals involved in the

18   drug trade “routinely utilize addresses and areas not associated with them in [an] effort to keep

19   and maintain their narcotics trade.”         Appellant’s App’x 32.         Together, the facts and

20   circumstances alleged in the warrant application established a fair probability that drugs or




                                                       4
 1   evidence of drug sales would be found inside Joyner’s hotel room, and thus perforce a substantial

 2   basis for this conclusion. See Gates, 462 U.S. at 238.

 3          2.      Sentencing Enhancements

 4          We next turn to the three two-level enhancements that the district court applied to Joyner’s

 5   offense level for his participation in an uncharged robbery related to his dealing of narcotics. In

 6   reviewing Joyner’s preserved challenge to the applicability of these enhancements, this Court

 7   reviews the district court’s “interpretation of the Guidelines de novo, and its findings of fact

 8   relevant to the Guidelines application for clear error.”   United States v. Broxmeyer, 699 F.3d 265,

 9   281 (2d Cir. 2012).    Relying principally on United States v. Haymond, 139 S. Ct. 2369 (2019),

10   Joyner argues that the district court violated his due process rights by enhancing his offense level

11   for this relevant conduct. We disagree.

12          A sentencing court is authorized to “find facts relevant to sentencing by a preponderance

13   of the evidence.” United States v. Jones, 531 F.3d 163, 176 (2d Cir. 2008) (citation omitted). It

14   is well established that “even acquitted conduct may be treated as relevant for purposes of

15   Guidelines calculations ‘so long as that conduct has been proved by a preponderance of the

16   evidence.’” Id. (quoting United States v. Watts, 519 U.S. 148, 157 (1997)); see United States v.

17   Willis, 14 F.4th 170, 188 (2d Cir. 2021) (same); see also United States v. Delva, 858 F.3d 135, 160

18   (2d Cir. 2017) (recognizing that “the quantum of proof required for a verdict of guilt is higher than

19   the quantum required for sentencing”).        Haymond does not change these bedrock rules of

20   Guidelines calculation.

21          In Haymond, the Supreme Court reaffirmed that “[a]ny fact that increases the penalty for a

22   crime beyond the prescribed statutory maximum . . . must be submitted to a jury, and proved

23   beyond a reasonable doubt,” Haymond, 139 S. Ct. at 2377 (plurality opinion) (quoting Apprendi


                                                       5
 1   v. New Jersey, 530 U.S. 466, 490 (2000)), and that this principle applies “with equal force to facts

 2   increasing the mandatory minimum,” id. at 2378 (quoting Alleyne v. United States, 570 U.S. 99,

 3   112 (2013) (plurality opinion)).    Here, however, the enhancements to Joyner’s offense level in

 4   connection with his robbery of the drugs he later possessed and distributed did not increase his

 5   statutory minimum or maximum sentence. Haymond is thus inapposite. See United States v.

 6   Booker, 543 U.S. 220, 233 (2005) (“We have never doubted the authority of a judge to exercise

 7   broad discretion in imposing a sentence within a statutory range. . . . For when a trial judge

 8   exercises his discretion to select a specific sentence within a defined range, the defendant has no

 9   right to a jury determination of the facts that the judge deems relevant.” (citing Apprendi, 530 U.S.

10   at 481)).    The district court did not err in applying these enhancements based on a preponderance

11   of the evidence and did not violate Joyner’s due process rights.

12           3.       Acceptance of Responsibility

13           We next address Joyner’s challenge to the district court’s refusal to downwardly adjust his

14   offense level under Section 3E1.1(a) of the Guidelines. 1 We generally review such a claim for

15   abuse of discretion. See United States v. Ortiz, 218 F.3d 107, 109 (2d Cir. 2000) (per curiam)

16   (determining that the sentencing court “acted within its discretion” in concluding that the defendant

17   “had not accepted responsibility for his offense”); see also U.S.S.G. § 3E1.1, Note 5 (“The

18   sentencing judge is in a unique position to evaluate a defendant’s acceptance of responsibility.

19   For this reason, the determination of the sentencing judge is entitled to great deference on

20   review.”). As relevant here, in determining whether this adjustment applies, the sentencing court



     1
        Section 3E1.1(a) of the Sentencing Guidelines permits a sentencing court to decrease a
     defendant’s offense level by two levels where the defendant “clearly demonstrates acceptance of
     responsibility for his offense.”


                                                      6
 1   may consider, among other things, the “timeliness of the defendant’s conduct in manifesting the

 2   acceptance of responsibility.” U.S.S.G. § 3E1.1, Note 1(H). The adjustment is “not intended to

 3   apply to a defendant who puts the government to its burden of proof at trial by denying the essential

 4   factual elements of guilt, is convicted, and only then admits guilt and expresses remorse.”

 5   U.S.S.G. § 3E1.1, Note 2. However, a conviction by trial “does not automatically preclude a

 6   defendant from consideration for such a reduction,” as in “rare situations,” a defendant “may

 7   clearly demonstrate an acceptance of responsibility for his criminal conduct even though he

 8   exercises his constitutional right to a trial.”         Id.   “This may occur, for example, where a

 9   defendant goes to trial to assert and preserve issues that do not relate to factual guilt (e.g., to make

10   a constitutional challenge to a statute or a challenge to the applicability of a statute to his conduct).”

11   Id.   Still, where a defendant takes his case to trial, the “determination that [the] defendant has

12   accepted responsibility will be based primarily upon pre-trial statements and conduct.”          Id.

13           Here, the district court did not abuse its discretion, or otherwise err, in rejecting Joyner’s

14   request to downwardly adjust his offense level under Section 3E1.1(a).                  Joyner put the

15   Government to its burden of proof at trial by challenging each of the five charges against him.

16   While he now asserts that he only went to trial to preserve various constitutional challenges, Joyner

17   in fact rejected a conditional plea agreement that would have preserved his constitutional

18   challenges for appeal without the necessity of going to trial.           GA 248.      Acting within its

19   discretion, the court appropriately determined that, “[b]ased upon everything [it saw],” Joyner was

20   “anxious” to put the Government to its burden of proof, and was not an ideal candidate for Section

21   3E1.1(a)’s adjustment because he had not shown that he “turned [his] life around” or that he “made

22   choices to fully be remorseful and to accept what it is [he had] done wrong.”       GA 259; see United

23   States v. Jeffers, 329 F.3d 94, 102 (2d Cir. 2003) (“A sentencing court’s decision to grant or deny


                                                         7
 1   a § 3E1.1 reduction depends, in large part, on that Court’s determination of the credibility of the

 2   defendant, and this determination should not be disturbed unless it is without foundation.” (internal

 3   quotation marks, citations, modifications, and ellipsis omitted)); United States v. Reyes, 9 F.3d

 4   275, 280 (2d Cir. 1993) (“In determining whether the defendant has accepted responsibility for the

 5   full scope of the offense, the district court has discretion to weigh a defendant’s candor and

 6   remorse.”). We discern no abuse of discretion in this determination.

 7          4.      Base Offense Level Calculation

 8          We last turn to the district court’s calculation of Joyner’s base offense level. We review

 9   Joyner’s unpreserved procedural challenge for plain error. See United States v. Verkhoglyad, 516

10   F.3d 122, 128 (2d Cir. 2008) (“Because [the defendant] did not raise these procedural objections

11   to the district court at the time of sentencing, we review his claims for plain error.”). Under plain

12   error review, “‘an appellate court may, in its discretion’ grant relief if the defendant demonstrates

13   (1) error, (2) that is plain, (3) that affected the defendant’s substantial rights . . . , and (4) that

14   ‘seriously   affect[ed]    the   fairness,   integrity[,]   or   public    reputation    of    judicial

15   proceedings.’” United States v. Scott, 979 F.3d 986, 991 (2d Cir. 2020) (quoting United States v.

16   Marcus, 560 U.S. 258, 262 (2010)). Joyner argues that the district court committed plain error

17   by concluding that his base offense level was 26 based on its finding that a preponderance of the

18   evidence showed he possessed 258 grams of a heroin-fentanyl mixture. We agree.

19          The Government concedes that there is insufficient evidence in the record to support the

20   district court’s drug quantity calculation. Joyner was convicted of possessing at least 267 grams

21   of heroin, of which about 60 grams was determined to be a heroin-fentanyl mixture—insufficient

22   for a base offense level of 26. PSR ¶ 23; Appellant’s App’x 35–37.        The district court arrived at

23   this offense level based only on its determination that, in total, at least 258 grams of the heroin


                                                       8
 1   Joyner concededly possessed contained a detectable amount of fentanyl mixed in. 2         We agree

 2   with Joyner and the Government, however, that this factual conclusion is not supported by the

 3   record.    Laboratory testing confirmed that three of four separate packages of heroin possessed by

 4   Joyner also contained fentanyl.      The record reflects that the four packages together had a

 5   combined weight of 190.2 grams.       Importantly, however, the record does not reveal the total

 6   weight of the three packages that tested positive, rendering it impossible to conclude by a

 7   preponderance of the evidence that Joyner possessed at least 160 grams but less than 280 grams

 8   of a heroin-fentanyl mixture. See U.S.S.G. § 2D1.1(c)(7).

 9             The Government argues that Joyner’s sentence may nonetheless be upheld because Joyner

10   cannot satisfy the third and fourth prongs of plain error review as the record clearly shows that the

11   district court would have imposed the same 180-month sentence regardless of the applicability of

12   base offense level 26. We disagree. Under the third prong of the plain error test, for an error to

13   “affect substantial rights,” there “must be a reasonable probability that, but for the error, the

14   outcome of the proceeding would be different.” United States v. Bennett, 839 F.3d 153, 159 (2d

15   Cir. 2016), as amended (Oct. 7, 2016) (internal quotation marks and citation omitted).         Even

16   where there are “significant procedural errors,” this Court “will not vacate a sentence and remand

17   if the record indicates clearly that the district court would have imposed the same sentence in any

18   event.”     United States v. Rasheed, 981 F.3d 187, 197 (2d Cir. 2020) (internal quotation marks


     2
       Pursuant to the Guidelines, a defendant’s base offense level is 26 if he possesses at least 400 but
     less than 700 grams of heroin or at least 160 but less than 280 grams of fentanyl. U.S.S.G.
     § 2D1.1(c)(7). The Government must establish drug quantity by a “simple preponderance of the
     evidence.” United States v. Kirk Tang Yuk, 885 F.3d 57, 76 (2d Cir. 2018). Although, as set
     forth herein, the district court lacked sufficient evidence as to the quantity of heroin-fentanyl
     mixture that Joyner possessed, Joyner does not challenge and we discern no error in the district
     court’s decision to use the fentanyl range in determining the base offense level associated with
     such a mixture. See U.S.S.G. § 2D1.1, Note to Drug Quantity Table A.


                                                      9
 1   and citation omitted). However, “[i]n most cases[,] a defendant who has shown that the district

 2   court mistakenly deemed applicable an incorrect, higher Guidelines range has demonstrated a

 3   reasonable probability of a different outcome.” Molina-Martinez v. United States, 578 U.S. 189,

 4   200 (2016).

 5           The record here does not clearly indicate that the district court would have imposed the

 6   same sentence absent the calculation of the weight of the heroin-fentanyl mixture. The district

 7   court repeatedly stated that it would impose the same sentence if the enhancements stemming from

 8   the robbery were ultimately held to be inapplicable.       See GA 282–84.       But the court never

 9   clearly indicated that it would have imposed the same sentence regardless of whether Joyner had

10   a base offense level of 24 as opposed to 26.      Without such clarity, we cannot conclude that the

11   error did not affect Joyner’s substantial rights, nor that it did not seriously affect the fairness,

12   integrity, or public reputation of the judicial proceedings.

13           The district court’s references to fentanyl demonstrate at least a reasonable probability that

14   Joyner’s sentence may have been different absent the error.         For example, the district court

15   reasoned that it “can’t ignore the fact that fentanyl is purposefully put in heroin substances to make

16   it more strong as kind of a selling part of the addictiveness of heroin,” emphasized the higher

17   “lethality” arising from the fact that overdoses “correspond quite strongly, unfortunately, with the

18   presence of fentanyl,” and concluded that “there is a reason why a higher penalty would apply for

19   somebody who is experienced in the ways of drug dealing and decides to deal with a substance

20   that’s laced at least in part with fentanyl.”   GA 223.




                                                       10
1          Accordingly, we remand with the direction that the district court vacate Joyner’s sentence

2   for the limited purpose of determining the applicable drug quantity and resentencing him based on

3   the appropriate calculation of his base offense level and corresponding Guidelines range. 3

4                                            *       *         *

5          We have considered Defendant-Appellant Joyner’s remaining arguments and find them to

6   be without merit. We AFFIRM in part the judgment of the district court and REMAND the

7   case for further proceedings consistent with this order.

8                                                              FOR THE COURT:
9                                                              Catherine O’Hagan Wolfe, Clerk of Court




    3
      Given the absence of an objection below, which would have alerted the district court and the
    Government to the need for additional evidence regarding drug quantity, the Government should
    be permitted to introduce new evidence related to the quantity of the heroin-fentanyl mixture if it
    wishes to do so. See United States v. Archer, 671 F.3d 149, 168 (2d Cir. 2011) (noting that
    additional evidence may be admitted on remand from a sentencing error where “special
    circumstances” exist suggesting that the prohibition on such evidence would be inappropriate).


                                                    11